Title: From Thomas Jefferson to Robert Smith, 30 August 1806
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Monticello Aug. 30. 06.
                        
                        I send you by this post the Warrants from your office signed but in a very damaged situation from having got
                            wet. I inclose also an application for a midshipman’s place, with respectable recommendations. yet it is for your
                            consideration whether a place pressed for by so many native citizens should be given to a foreigner & especially to one
                            who is claimed by his native country, & if taken in action against her would be considered as a traitor. perhaps it
                            might lie till you see mr Giles. we have another very indignant instance of Meade’s conduct at Cadiz, respecting our
                            Consul there. I believe I once before spoke to you on the subject of this man & prayed that he might not be appointed
                            navy agent or have any other concern with the public. if I did not, I pray it now. the Executive authority has never been
                            so braved by any other since I have been in office. after finding that his representations could not prevail with me to
                            remove an old servant & appoint him, he appealed to the public in the newspapers with lying documents & recommended to
                            the merchants to petition Congress to have him removed. now he is intriguing with the Captains of our ships of war to
                            appoint himself Navy-agent in order to erect himself under your authority against the Executive, & Campbell has been
                            weak & presumptuous enough to make the appointment. where there is no navy–agent at a Port, would it not be better that
                            our officers should be instructed to apply to the Consul, rather than lend themselves to support cabals against the
                            Consul? if you should think so, such a general instruction might not be amiss. I lodged at Warren 3. or 4. days past, all
                            well mr Nicholas & mr Patterson gone to the springs. affectte. salutations.
                        
                            Th: Jefferson
                            
                        
                    